November 20, 2015
                             Cause No. 03-14-00512-CR


                              CRAE ROBERT PEASE
                                      Appellant
                                                                      /RECEIVED N
                                                                        NOV 2 0 2015
                                           v.
                                                                      THIRD COURT OFAPPEALS
                                                                                            V
                                                                         •J£FREYD,KYLf .y

                              THE STATE OF TEXAS
                                       Appellee

APPELLANT'S FIFTH MOTION TO EXTEND TIME TO FILE APPELLANT'S BRIEF

TO THE HONORABLE COURT OF APPEALS:

Crae Robert Pease, Appellant, moves this Court to grant an extension of time to

file Appellant's Brief, and respectfully states:

        1.   Appellant's Brief had been extended by this court to a due date of

November 16, 2015. However, he was not able to finalize his appeal to this court

by that date.

        2.      Appellant, was at all times without assistance of counsel, and it has

been difficult for him to write the brief, which is submitted with this Motion.

        3.            For these reasons , Crae Robert Pease requests that this court

render an order extending the time for filing Appellant's Brief to November 20,

2015.



                                                Crae Robert Pease
                                                6715 Skynook Drive
                                                Austin, Texas 78745
                                                (512)538-6099
                     CERTIFICATE OF CONFERENCE

      No attempt was made to confer with William Swaim, attorney for Appellee,

as, Appellant believes Mr. Swaim will be relieved that the brief is filed and he

would not have an objection.


                                                 Crae Robert Pease




                        CERTIFICATE OF SERVICE

      On November, 2015, a copy of the attached motion for extension of time

was sent by email to William Swaim at:

      b.swaim@,co.travis.tx.us